DETAILED ACTION
Applicant’s election without traverse of group I comprising Claims 70-84 in the reply filed on 06/10/2021 is acknowledged. Claims 70-87 are pending in the application. Claims 85-87 are withdrawn from consideration.  Claims 70-84 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 70-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (US 2015/0362510) (Gall) in view of Zhou et al. (Rapid Commun. Mass Spectrom, 2013) (Zhou).
Regarding claim 70, Gall teaches a method for detecting and determining in a sample (par [0047]), by mass spectrometry (par [0059][0060]), the amount of one or more analytes selected from the group consisting of N-acetylthreonine, TMAP, phenylacetylglutamine, tryptophan, creatinine, meso-erythritol, arabitol, myo-inositol, N- acetylserine, N-acetylalanine, 3-methylhistidine, trans-4-hydroxyproline, kynurenine, urea, C- glycosyltryptophan, 3-indoxyl sulfate, pseudouridine, and combinations thereof (Table 3, par [0111]), the method comprising: 
a) subjecting the sample to an ionization source under conditions suitable to produce one or more ions detectable by mass spectrometry from each of the one or more of the analytes (par [0059][0060]), wherein the analytes are not derivatized prior to ionization (no derivatizing is mentioned); 
b) measuring, by mass spectrometry, the amount of the one or more ions from each of the one or more analytes (par [0060]); and 
c) using the measured amount of the one or more ions to determine the amount of each of the one or more analytes in the sample (par [0059][0060]).
Gall does not specifically teach that wherein the one or more ions used to determine the amount of each of the one or more analytes is one or more ions selected from the ions in Tables 3, 4, 5, 6, and 7. The Table 3-7 records m/z of parent ion and daughter ion for each known analyte in tandem MS spectrum. In the analogous art of biomarker detection, Zhou teaches m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum (Table 1), wherein the one or more ions used to determine the amount of each of the one or more analytes is one or more ions selected from the ions in Table 1 (Table 1, page 2641-2643). Zhou teaches that the m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum is the inherent property of each known analyte and can be used for identifying the analyte (Table 1). At time before the filing it would have been obvious to one of ordinary skill in the art to use the m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum to determine the amount 
Regarding claim 71, Gall teaches that wherein if the one or more analytes is only one analyte (one or more of the biomarker), the one analyte is not creatinine (creatinine is not listed) (par [0064]).
Regarding claim 71, Gall teaches that wherein the amount of two or more analytes is determined (Table 3).
Regarding claim 73, Zhou teaches that wherein the mass spectrometer is operated in positive mode (page 2640, par 10).
Regarding claim 74, Gall teaches that wherein the one or more analytes is selected from the group consisting of N-acetylthreonine, TMAP, phenylacetylglutamine, tryptophan, creatinine, N- acetylalanine, 3-methylhistidine, trans-4-hydroxyproline, kynurenine, urea, pseudouridine, and combinations thereof (Table 3).
Regarding claim 75, Gall teaches that wherein, if the one or more analytes is only one analyte, the one analyte is not creatinine (par [0064]).
Regarding claim 76, it is conventional to operate the mass spectrometer in negative mode.
Regarding claim 77, Gall teaches that wherein the one or more analytes is selected from the group consisting of N-acetylthreonine, meso-erythritol, arabitol, myo-inositol, N-acetylserine, tryptophan, C-glycosyltryptophan, 3-indoxyl sulfate, pseudouridine, and combinations thereof (Table 3).
Regarding claim 78, Gall teaches that wherein the sample has been purified by liquid chromatography prior to being subjected to an ionization source (par [0059]).
Regarding claim 79, Gall teaches that wherein said liquid chromatography is selected from the group consisting of high performance liquid chromatography, ultra high performance liquid chromatography, and turbulent flow liquid chromatography (par [0059]).
Regarding claim 80, Zhou teaches that wherein an internal standard is used to determine the amount of the one or more analytes in the sample (page 2641, par 4).

Regarding claim 82, Zhou teaches that wherein the one or more analytes are determined in a single injection (page 2640, par 9)
Regarding claim 83, Zhou teaches that wherein the run time is 7 minutes or less (page 2640, par 9).
Regarding claim 84, it would have been obvious to one of ordinary skill in the art to optimize the run time by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797